Fahey, J. (dissenting).
I respectfully dissent and would affirm the judgment. Upon determining that an acquittal would not have been unreasonable, we must “weigh conflicting testimony, review any rational inferences that may be drawn from the evidence and evaluate the strength of such conclusions [and, b]ased on the weight of the credible evidence, [we must] then decide[ ] whether the jury was justified in finding the defendant guilty beyond a reasonable doubt” (People v Danielson, 9 NY3d 342, 348 [2007]). Viewing the evidence in light of the elements of the crimes of reckless assault of a child (Penal Law § 120.02 [1]) and assault in the third degree (§ 120.00 [2]) as charged to the jury, I conclude that the jury was justified in finding defendant guilty of those crimes beyond a reasonable doubt based, inter alia, on evidence concerning injuries sustained by defendant’s infant son, including two rib fractures and cranial hemorrhaging. In addition, the People presented at trial a videotaped police interview of defendant in which he admitted that he once made a mental note that he may have set the infant down too hard and that the only logical explanation for the infant’s injuries was the manner in which defendant set down the infant. At another point during the interview, defendant rejected the interviewer’s suggestion that the infant’s mother hurt the infant and, shortly before the conclusion of the interview, defendant explicitly acknowledged that he hurt the infant when he set the infant down on a Saturday morning. The indictment alleged that the infant was injured on a Saturday and, in my view, defendant’s admissions during the interview were tantamount to a confession. The aforementioned evidence, coupled with the evidence that defendant admitted to the infant’s mother that he could not see the infant because he “was the one that hurt him,” compels the determination that “the jury was justified in finding the defendant guilty beyond a reasonable doubt” (Danielson, 9 NY3d at 348). Present—Smith, J.P., Centra, Fahey, Green and Pine, JJ.